Citation Nr: 0833298	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-24 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans' Affairs (VA) Regional Office (RO).

On his July 2006 substantive appeal, via VA Form 9, the 
veteran indicated that he wished to have a Board hearing at 
his local RO.  On an attached statement, however, the veteran 
clarified that he wanted a personal hearing at the RO with a 
Decision Review Officer (DRO).  Notice of the hearing was 
sent to the veteran's address of record, but he did not 
report to the scheduled hearing.  Thus, all due process has 
been satisfied with respect to the veteran's right to a 
hearing.  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy 
during his active military service.

2.  The veteran has not provided information regarding an in-
service stressor that is verifiable by the U.S. Army and 
Joint Services Records Research Center (JSRRC); nor has the 
veteran otherwise provided credible supporting evidence that 
his claimed in-service stressors actually occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in April 2004 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  Finally, the Board notes the RO sent 
the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's service treatment and personnel records, as 
well as VA outpatient treatment records dated from April 2004 
to November 2006.  In sum, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In this regard, the Board notes the veteran has reported that 
he received treatment for PTSD from a private physician, Dr. 
P.L.  See May 2004 VA outpatient treatment record.  The Board 
also notes the veteran has not been afforded a VA PTSD 
examination in conjunction with this appeal.  However, the 
Board finds a remand is not necessary in order to obtain 
medical records from Dr. P.L. or to obtain a VA PTSD 
examination because, as discussed below, the veteran has not 
provided credible evidence of an in-service stressor upon 
which a valid diagnosis of PTSD may be based.  The veteran 
has consistently reported the same in-service stressful 
event, and he has not alleged that he reported a different 
stressor to Dr. P.L.  Therefore, the Board finds there is no 
reasonable possibility that the records from Dr. P.L., or 
obtaining a VA examination, will assist the veteran in 
substantiating his claim, as his claim must fail without 
credible evidence of an in-service stressor.  

It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the veteran is not claiming, nor does the 
evidence show, that he was engaged in combat with the enemy 
while in service.  Instead, the veteran asserts that he was 
exposed to one specific non-combat related stressful 
situation, to which he attributes his PTSD.  

At the outset, the Board notes the veteran has reported the 
same, general story about his in-service stressful event; 
however, the details the veteran has provided about his 
stressor have varied significantly.  The veteran has asserted 
that, while he was stationed at Ft. Bragg, North Carolina, he 
was given special duty to work in a transitional home in the 
community of Fayetteville, North Carolina, as a drug 
awareness counselor.  See April 2004 written statement.  At 
the November 2004 VA mental disorders examination, he 
reported that, in addition to being on active duty, he also 
worked with drug addicts at a local hospital.  He reported 
that the military assigned him to community service work and 
the community of Fayetteville gave him a house for a 
transitional housing project.  

In contrast to the above account, the veteran has also 
reported that, during that time, a group of men ransacked his 
home and kidnapped him.  He said he was drugged, left for 
dead, and taken against his will out of the State.  See 
August 2004 stressor statement.  At the November 2004 VA 
examination, however, the veteran reported that he thought 
some people were taking him to a party one night, but they 
actually drugged him, beat him up, and left him for dead.  A 
July 2005 VA outpatient treatment record indicates the 
veteran reported that he was abducted by drug lords, given IV 
drugs, stripped, and left for dead.  The veteran further 
reported that he was told a "contract" was placed on his 
head.  

At the November 2004 VA examination, the veteran reported 
that he ended up in Louisiana, although he is not sure how.  
He has consistently reported that he went to various military 
bases during that time, but no one would believe he was in 
the military.  The veteran reports that he was eventually put 
in protective custody at Ft. Lewis, Washington, and 
subsequently released for return to active duty.  

Review of the record reveals the veteran tested positive for 
a PTSD screen in May 2004 and subsequently given a 
provisional diagnosis of PTSD.  See VA outpatient treatment 
records dated April 2004 to November 2006.  The Board notes 
the diagnosis was rendered based upon the veteran's report of 
stressful events in service.  See July 2005 VA outpatient 
treatment record.  Therefore, because the veteran did not 
serve in combat with the enemy, the controlling issue in this 
case is whether there is independent, credible supporting 
evidence to corroborate his statements as to the occurrence 
of the claimed stressor.  See Doran, supra; 38 C.F.R. 
§ 3.304(f).  In this context, the Board notes that, although 
the credible supporting evidence need not be service 
department evidence, service department records cannot 
contradict the veteran's testimony regarding in-service 
stressors.  Id.

After careful review of the evidence, the Board finds the 
veteran has not identified any stressors that can be verified 
by the service department, nor has he provided any credible 
supporting evidence showing that his claimed stressors 
actually occurred.  With respect to verification by the 
service department, the Board notes that the RO has not 
attempted to verify the veteran's reported stressor with the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
However, the Board finds no prejudice to the veteran in this 
regard, because events which involve civilians are rarely 
documented in service records and, thus, are extremely 
difficult to verify.  The veteran has not alleged that any of 
the assailants he described were military personnel.  As 
discussed below, the veteran's service treatment and 
personnel records, which include extracts from morning 
reports, do not contain any indication that the veteran was 
kidnapped by civilians during his military service, and there 
is no reason to expect that additional Army records, 
including daily journals, unit and organizational histories, 
or morning reports, would provide any evidence to corroborate 
the veteran's report of being kidnapped by civilians.  

In this context, the Board notes the veteran was informed 
that he could substantiate his claim by providing other 
sources of information to corroborate his reported in-service 
stressors, including statements from friends, family members, 
clergy, or other individuals with whom he spoke about his 
alleged kidnapping.  In evaluating this claim, however, the 
Board finds it probative that the veteran has not provided 
any such evidence, and that the service personnel records do 
not assist him in establishing that the claimed event 
occurred.  

The service personnel records show he was absent without 
leave (AWOL) from November 23, 1971, to January 4, 1972.  
However, the personnel records do not provide any details 
about the circumstances surrounding the veteran's period of 
AWOL, except that he went AWOL from the Special Treatment 
Center at Ft. Bragg, NC, in November 1971, and surrendered to 
military authorities at Ft. Lewis, WA, in January 1972.  The 
Board notes the service personnel records show that, after 
the veteran's period of AWOL, he requested re-assignment from 
Ft. Bragg to Ft. Lewis, which was granted, but the records do 
not indicate why the veteran requested re-assignment.  The 
personnel records also show the veteran subsequently 
requested early release from active duty in order to open a 
business, and release was granted.  

We find it probative that there is no information in the 
service personnel records regarding the veteran's reported 
special duty or community service in the Fayetteville 
transitional home.  In this regard, the Board notes it is 
highly likely that a military-ordered special duty in the 
community would be reflected in the veteran's personnel 
records.  However, there is no indication that the veteran 
was given special duty or, even, permission to work in the 
community.  The Board notes we are not questioning the 
existence of the transitional house or the veteran's 
assertion that he performed volunteer service involving the 
house, as he has submitted a newspaper article which provides 
information about the development of the house by the city of 
Fayetteville, and also contains a picture of the veteran and 
his wife outside the house.  However, the evidence of record 
does not reflect any military involvement or official 
approval with regard to the veteran's participation at the 
transitional house.  

With respect to the veteran's report of being kidnapped, the 
Board notes that the credibility of his statements is in 
question, for various reasons.  First, the Board notes the 
veteran has not provided any statements from any individual 
who knew about his alleged kidnapping.  In this regard, the 
Board notes that a statement from the veteran's ex-wife 
regarding the kidnapping would have been extremely helpful in 
corroborating the veteran's reported stressor, as would have 
been police reports documenting the invasion of the veteran's 
home, or a missing persons report filed after the veteran's 
disappearance.  None of those has been proffered.

Next, and most important, the Board finds the credibility of 
the veteran's statements is lessened because he has provided 
inconsistent statements about his kidnapping.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  As noted, the veteran has reported that a 
group of men ransacked his home and kidnapped him against his 
will, but he has also reported that he was kidnapped by 
people who he thought were taking him to a party.  The 
veteran has provided other details regarding his kidnapping, 
including being abducted by drug lords and having a contract 
placed on his head, but he has not provided any verifiable 
details or any credible evidence which independently 
corroborates his reported stressor.  

In sum, the Board finds the veteran has not provided credible 
evidence of an in-service stressor upon which a valid 
diagnosis of PTSD may be based.  The Board must note we are 
not questioning the veteran's credibility to report these 
incidents; however, as noted, the veteran's testimony, alone, 
cannot establish the occurrence of a non-combat stressor.  
See Dizoglio, supra.  Nevertheless, the only evidence of 
record which indicates that the veteran's claimed stressors 
actually consists of the veteran's statements regarding the 
stressful events.  In evaluating this claim, the Board notes 
it is odd that the veteran's service personnel records 
indicate his AWOL charges were dismissed and that he later 
received an Honorable Discharge from the Army.  However, this 
peculiarity does not lead to a reasonable inference that the 
veteran was kidnapped during his AWOL period, or that 
whatever occurred during his AWOL period involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others.  In this regard, the 
Board finds it highly probative that the veteran did not 
lodge any pertinent complaint at separation or for many years 
thereafter.  

Without verifying or corroborating evidence in the service 
personnel records or other credible, independent evidence 
corroborating the veteran's story, the evidence does not 
establish the occurrence of the veteran's non-combat 
stressor.  As such, the Board finds the veteran has not 
provided credible evidence of an in-service stressor upon 
which a valid diagnosis of PTSD may be based.  

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
the benefit-of-the-doubt doctrine is not for application, and 
the veteran's claim must be denied.  See Gilbert, supra.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


